                  Case 2:21-cr-00109-JAM Document 93 Filed 09/21/21 Page 1 of 1
                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 Case No.: 2:21CR-00109 JAM

FERNANDO CARDENAS

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Fernando Cardenas
 Detained at           Men’s Central Jail, Los Angeles County, CA
 Detainee is:          a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                 charging detainee with: 21 USC 846, 841(a)(1); 21 USC 843(b) – 2 counts
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☐ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is currently being served at the detaining facility

                       Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:                                /s/Angela L. Scott
                       Printed Name & Phone No:                  Angela L. Scott 559-917-0581
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.

 Dated:      09/20/2021



Please provide the following, if known:
 AKA(s) (if                                                                               ☒Male      ☐Female
 Booking or CDC #:      Booking # 5980904                                                 DOB:
 Facility Address:      441 Bauchet St., Los Angeles, CA 90012                            Race:
 Facility Phone:                                                                          FBI#:
 Currently

                                                  RETURN OF SERVICE

 Executed on:
                                                              (signature)
